Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 10/17/2019.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 is directed to a statutory category, because a series of steps, obtaining computer code… obtaining data related to operating the plurality of components… identifying: a first component from the plurality of components, to be maintained; and a second component from the plurality of components, to be at least partly replaced by a machine learning component; and providing to a user an identification of the first component and the second component satisfies the requirements of a process. 

The claim recites a method of obtaining computer code… obtaining data related to operating the plurality of components… identifying: a first component from the plurality of components, to be maintained; and a second component from the plurality of components, to be at least partly replaced by a machine learning component; and providing to a user an identification of the first component and the second component. In other words, the claimed method simply describes the concept of identifying the computer components and replacing part of components with a machine learning model and providing user a notification of the components. The steps of, obtaining …, obtaining …, identifying…, and providing identification of the components to user merely employs a concept that is similar to the concepts involving human activity relating to commercial practices (e.g., hedging in Bilski) that have been found by the courts to be abstract ideas. The claim is directed to an abstract idea. 
The claim has NO additional limitations to the abstract idea such as any of generalized hardware which implements the steps.  The claim simply instructs the practitioner to implement the concept of obtaining …, obtaining …, identifying…, and providing identification of the components to user, conventional activity specified at a high level of generality in a particular technological environment. When viewed either as individual limitations or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea of obtaining …, obtaining …, identifying…, and providing identification of the components to user. The claim is not patent eligible.

Claims 2-16, the claims do not remedy claim 1 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claims 17 is/are the apparatus/system claim corresponding to method claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above.
Claims 18-19, the claims do not remedy claim 17 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claims 20 is/are the medium/product claim corresponding to method claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20180130186  to ROMANENKO in view of UPSN 20190295000 to Candel et al.
Per claim 1:
ROMANENKO discloses:
1. A method comprising: 
obtaining computer code (Paragraph [0035] “obtain the image data that is processed in the hybrid machine learning system”) of an employed system comprising a plurality of components (Paragraph [0039] “The one or more image sensors 105 (i.e., plurality of components) are configured to output image data 110”); 
obtaining data (Paragraph [0035] “obtain the image data that is processed in the hybrid machine learning system”) related to operating the plurality of components (Paragraph [0037] “hybrid machine learning system 100 may be configured to operate as a computer vision system”); 
based on the computer code and the data (Paragraph [0041] “the image data 110 may be raw image data. Raw image data is minimally processed data that has been obtained from the image sensor(s) 105”)), identifying(Paragraph [0038] “An image sensor is a sensor that detects (i.e., ) and conveys information that can be used to represent an image (data for image)”:
a first component from the plurality of components, to be maintained (Paragraph [0064] “numerous components that are the same as or are similar to corresponding components of the hybrid machine learning system 100”).

ROMANENKO does not explicitly disclose a second component from the plurality of components, to be at least partly replaced by a machine learning component, providing to a user an identification of the first component and the second component.
However, Candel discloses in an analogous computer system a second component from the plurality of components, to be at least partly replaced by a machine learning component (Paragraph [0092] “an overall validation score that is greater than a threshold statistical measure in order to replace the surviving machine learning model”); and providing to a user an identification of the first component and the second component (Paragraph [0062] “user of client device 122 may enter a selection via GUI interface 126 to select a feature of the input data”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of a second component from the plurality of components, to be at least partly replaced by a machine learning component, providing to a user an identification of the first component and the second component as taught by Candel into the method of optimizing a machine learning as taught by ROMANENKO. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of a second component from the plurality of components, to be at least partly replaced by a machine learning component, providing to a user an identification of the first component and the second component to provide an efficient technique for having such an accuracy of predictions based on the specifics of the model and let the user know of so as to have a robust model as suggested by Candel (Paragraph [0003]).
 
Per claim 2:
ROMANENKO discloses:
2. The method of claim 1, wherein the second component is identified based on the second component processing image data or audio data (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, ROMANENKO teaches Paragraph [0041] “The image data 110 may be comprised in a video frame”).

Per claim 3:
ROMANENKO discloses:
3. The method of claim 1, wherein the first component is identified based on the second component processing tabloid data, text or sensory data (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, ROMANENKO teaches Paragraph [0038] “image sensor is a sensor that detects and conveys information that can be used to represent an image”).

Per claim 4:
The rejection of claim 1 is incorporated and further, ROMANENKO does not explicitly disclose wherein identifying the first component or the second component comprises receiving instructions from a user.
However, Candel discloses in an analogous computer system wherein identifying the first component or the second component comprises receiving instructions from a user (Paragraph [0062] “user of client device 122 may enter a selection via GUI interface 126 to select a feature of the input data”).
The feature of providing wherein identifying the first component or the second component comprises receiving instructions from a user would be obvious for the reasons set forth in the rejection of claim 1.

Per claim 5:
The rejection of claim 4 is incorporated and further, ROMANENKO does not explicitly disclose wherein identifying the first component or the second component using instructions received from a user is performed iteratively.
However, Candel discloses in an analogous computer system wherein identifying the first component or the second component using instructions received from a user is performed iteratively (Paragraph [0062, 0095] “user of client device 122 may enter a selection via GUI interface 126 to select a feature of the input data… iterative process of comparing evolved machine learning models…process seeks to improve the prediction with each iteration”).
The feature of providing wherein identifying the first component or the second component using instructions received from a user is performed iteratively would be obvious for the reasons set forth in the rejection of claim 1.


Per claim 8:
The rejection of claim 1 is incorporated and further, ROMANENKO does not explicitly disclose replacing the second component by the machine learning component.
However, Candel discloses in an analogous computer system replacing the second component by the machine learning component (Paragraph [0092] “an overall validation score that is greater than a threshold statistical measure in order to replace the surviving machine learning model”).
The feature of providing replacing the second component by the machine learning component would be obvious for the reasons set forth in the rejection of claim 1.

Per claim 14:
The rejection of claim 1 is incorporated and further, ROMANENKO does not explicitly disclose providing to the user details of the machine learning component.
However, Candel discloses in an analogous computer system providing to the user details of the machine learning component (Paragraph [0062,0065] “user of client device 122 may enter a selection via GUI interface 126… a prediction has been made, client device 122 may receive from server 102 a prediction for the selected feature… machine learning model, such as machine learning model 104, may be configured to perform a prediction for a selected feature based on the other features and their corresponding feature values”).
The feature of providing to the user details of the machine learning component would be obvious for the reasons set forth in the rejection of claim 1.

Per claim 15:
ROMANENKO discloses:
15. The method of claim 14, wherein the details of the machine learning component comprise an algorithm to be used (Paragraph [0033] “raw data to be recognized and classified to manually create features that make machine learning algorithms work better”).

Per claim 16:
ROMANENKO discloses:
16. The method of claim 14, wherein the details of the machine learning component comprise suggested parameters of an algorithm to be used (Paragraph [0033] “raw data to be recognized and classified to manually create features that make machine learning algorithms work better”).

Claims 17 is/are the apparatus/system claim corresponding to method claims 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above.

Claims 18 is/are the apparatus/system claim corresponding to method claims 2+3 and rejected under the same rational set forth in connection with the rejection of claims 2+3 as noted above.

Claims 20 is/are the medium claim corresponding to method claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above.


Claim 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20180130186  to ROMANENKO in view of UPSN 20190295000 to Candel et al. and further in view of USPN 20200250562 to Bly.
Per claim 6:
6. The method of claim 1, further comprising: 
collecting a second set of data related to operating the machine learning component within the employed system (Paragraph [0035] “hybrid machine learning system produces more accurate results by compensating for sensor noise of an image sensor used to obtain the image data”); 
comparing the second set of data to a portion of the data related to the second component (Paragraph [0056] “hybrid machine learning system 100 includes a front end 115 comprising one or more filters (i.e., compare and filter)”).

Neither ROMANENKO nor Candel explicitly disclose subject to the second set of data demonstrating better performance of the machine learning component than the second component, recommending to a user to replace the second component by the machine learning component.
However, Bly discloses in an analogous computer system subject to the second set of data demonstrating better performance of the machine learning component than the second component, recommending to a user to replace the second component by the machine learning component (Paragraph [0090] “Data Recommender application (such as 112 in FIG. 1) then traverses the Feature Graph to identify datasets that are expected to be of relevance and useful to training the model (step or stage 226). The identified datasets may then be ranked, filtered or otherwise ordered (step or stage 228, which will be described in greater detail) prior to presentation to a user (step or stage 230)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of subject to the second set of data demonstrating better performance of the machine learning component than the second component, recommending to a user to replace the second component by the machine learning component as taught by Bly into the method of optimizing a machine learning as taught by the combination of ROMANENKO and Candel. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of subject to the second set of data demonstrating better performance of the machine learning component than the second component, recommending to a user to replace the second component by the machine learning component to provide an efficient technique for recommending and replacing the machine learning model to have the system running without any interruptions.

Claims 19 is/are the apparatus/system claim corresponding to method claim 6 and rejected under the same rational set forth in connection with the rejection of claim 6 as noted above.

Claim 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20180130186 to ROMANENKO in view of UPSN 20190295000 to Candel et al. and further in view of USPN 20200274894 to ARGOETI et al.
Per claim 9:
The rejection of claim 1 is incorporated and further, neither ROMANENKO nor Candel explicitly disclose wherein the second component is identified based on the component requiring a volume of data exceeding a predetermined threshold.
However, ARGOETI discloses in an analogous computer system wherein the second component is identified based on the component requiring a volume of data exceeding a predetermined threshold (Paragraph [00297] “user-to-resource scores indicate that the user is historically (i.e., volume) … one can treat this threat score as a prediction score”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the second component is identified based on the component requiring a volume of data exceeding a predetermined threshold as taught by ARGOETI into the method of optimizing a machine learning as taught by the combination system of ROMANENKO and Candel. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the second component is identified based on the component requiring a volume of data exceeding a predetermined threshold to provide an efficient technique for determining if a volume exceeds the threshold so as to protect the system from any unauthorized behaviors or users as suggested by ARGOETI (paragraph [0003]).
 
Per claim 10:
The rejection of claim 1 is incorporated and further, neither ROMANENKO nor Candel explicitly disclose wherein the second component is identified based on a metric of code complexity of code associated with the second component, exceeding a predetermined threshold.
However, ARGOETI discloses in an analogous computer system wherein the second component is identified based on a metric of code complexity of code associated with the second component, exceeding a predetermined threshold (Paragraph [00297] “user-to-resource scores indicate that the user is historically… one can treat this threat score as a prediction score”).
The feature of providing wherein the second component is identified based on a metric of code complexity of code associated with the second component, exceeding a predetermined threshold would be obvious for the reasons set forth in the rejection of claim 9.

Per claim 11:
The rejection of claim 10 is incorporated and further, neither ROMANENKO nor Candel explicitly disclose wherein the code complexity is measured by static analysis.
However, ARGOETI discloses in an analogous computer system wherein the code complexity is measured by static analysis (Paragraph [0270] “the recommender may leverage existing libraries for singular value decomposition, principal component analysis, or matrix factorization, by executing them as part of a risk analysis”).
The feature of providing wherein the code complexity is measured by static analysis would be obvious for the reasons set forth in the rejection of claim 9.

Per claim 12:
The rejection of claim 1 is incorporated and further, neither ROMANENKO nor Candel explicitly disclose wherein the second component is identified based on the component requiring interactions with other components.
However, ARGOETI discloses in an analogous computer system wherein the second component is identified based on the component requiring interactions with other components (Paragraph [0032] “as computing hardware which interacts with software in a manner beyond the typical interactions within a general purpose computer”) being below a predetermined threshold (Paragraph [0177] 1004 maximum number of iterations performed within the machine learning model in response to being fed a tuple; at the end of the iterations a recommendation score is output by the machine learning model). 
The feature of providing wherein the second component is identified based on the component requiring interactions with other components would be obvious for the reasons set forth in the rejection of claim 9.


Per claim 13:
The rejection of claim 1 is incorporated and further, neither ROMANENKO nor Candel explicitly disclose wherein the second component is identified based on the volume of data related to historic operation of the second component exceeding a predetermined threshold.
However, ARGOETI discloses in an analogous computer system wherein the second component is identified based on the volume of data related to historic operation of the second component exceeding a predetermined threshold (Paragraph [0176] “1002 the number of latent features in a machine learning model; may also be referred to as the “rank” of the machine learning model [0177] 1004 maximum number of iterations performed within the machine learning model in response to being fed a tuple; at the end of the iterations a recommendation score is output by the machine learning model [0178] 1006 iterations performed within the machine learning model in response to being fed a tuple”).
The feature of providing wherein the second component is identified based on the volume of data related to historic operation of the second component exceeding a predetermined threshold would be obvious for the reasons set forth in the rejection of claim 9.


Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, in this case claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 20190050319 A1 discloses Implementations directed to providing a computer-implemented method for automating analytical model building for code snippets, the method comprising receiving software instructions indicating functionality of a software component, analyzing the software instructions through natural language processing to identify tags to characterize the software instructions and the functionality, performing a search, based on the identified tags, of relevant Internet sites to identify code snippets that address the functionality, scoring one or more of the identified code snippets based on a respective relevance to the functionality, based on the scoring of the one or more of the identified code snippets, determining that at least one of the code snippets has a score that meets a relevance threshold, and providing the at least one of the code snippets based on the determination that the at least one of the code snippets has the score that meets the relevance threshold.
US 20200152328 A1 discloses A method, computer program product, and a system where a processor(s), obtains a request to be electronically monitored, from a user, via a computing resource, and the request comprises authorization to access one or more data sources utilized by the user or proximate to the user. The processor(s) monitors data sources to obtain data relevant to a user, to generate and train a predictive model to determine a probability that the user is experiencing a sensory issue. The processor(s) trains the model with additional data comprising behavior(s) indicating the sensory issue and contextual factor(s). The processor(s) determines the user is exhibiting, during the time period, the behavior(s) and the processor(s) (deviations from the expected behavior(s)) and determines a context for each incidence of the behavior(s) during the time period. The processor(s) adjusts a portion of the instances to generate an adjusted portion and cognitively analyzes the adjusted portion.
US 20200334580 A1 discloses Various embodiments are provided for implementing intelligent decision support system in a computing environment by a processor. Data of historical decisions may be collected and examples of decisions by domain experts may be generated. One or more machine learning models may be generated using different splits of the historical data and the annotated data. The one or more machine learning models may be combined and used to generate ensemble machine learning models that generate recommendations for the decisions. Users interact with a user interface displaying the data, recommendations, reasons for recommendations and a conversational dialog system for querying about the data, recommendations and guidance for decision making.

Liu, Ce, et al. "Automatic estimation and removal of noise from a single image." 

Mac Aodha, Oisin, et al. "Putting the scientist in the loop--Accelerating scientific progress with interactive machine learning." 

Teng, Kezhen, et al. "Mask assisted object coding with deep learning for object retrieval in surveillance videos." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satish Rampuria/Primary Examiner, Art Unit 2193